Citation Nr: 0515096	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.

2.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

3.  Entitlement to service connection for sensory 
polyneuropathy, to include as secondary to service-connected 
disability of the cervical spine.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for a chronic 
respiratory disorder to include chronic obstructive disease 
with bronchitis.

6.  Entitlement to service connection for a low back 
disorder, manifested by degenerative disc disease and 
sciatica, to include as secondary to a cervical spine 
disability.

7.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.

8.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased (compensable) rating for 
anemia.

[The claim of entitlement to an earlier effective date prior 
to May 27, 1999, for service-connection for hypertensive 
heart disease will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1989.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1997 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
particular, the veteran disagreed with the decisions that: 
(1) granted an increased rating of 10 percent for 
hypertension; (2) continued a noncompensable rating for 
anemia; (3) continued a 10 percent rating for left knee 
chondromalacia; and (4) granted a 10 percent rating for right 
knee chondromalacia.

The veteran also appealed a December 1998 rating decision 
which denied entitlement to service connection for the 
following disabilities: (1) nicotine dependence; (2) chronic 
obstructive pulmonary disease with chronic bronchitis, 
secondary to nicotine dependence; (3) cardiomegaly, secondary 
to nicotine dependence; (4) Peyronie's disease; and (5) a low 
back disorder, to include sciatica.

In October 1999, the veteran testified at a hearing before 
one of the undersigned sitting at the RO.  Thereafter, in 
February 2000, the Board remanded the case to the RO for 
further development.

While the case was on Remand status to the RO, the RO issued 
an April 2001 rating action that denied the following: (1) 
service connection for benign prostatic hypertrophy; (2) 
service connection for degenerative joint disease of the 
lumbar spine; (3) service connection for sensory 
polyneuropathy; and (4) special monthly compensation based on 
loss of use of a creative organ.  The veteran perfected a 
timely appeal of this decision to the Board.

In a January 2003 decision, the Board remanded the issues 
listed on the title page of this action in order to schedule 
a hearing before a Veterans Law Judge at the RO.  

A hearing was held in June 2004, before the undersigned 
Acting Veterans Law Judge sitting in No. Little Rock, 
Arkansas, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  As 
discussed in more detail below, the veteran withdrew his 
appeal for all of the issues listed on the title page of this 
action except for entitlement to service connection for 
Peyronie's disease.  

The claim of entitlement to an earlier effective date prior 
to May 27, 1999, for service-connection for hypertensive 
heart disease will be the subject of a separate decision as 
it was not addressed within the hearing held in October 1999.


FINDINGS OF FACT

1.  Peyronie's disease was not present in service and the 
veteran's currently diagnosed disorder is not etiologically 
related to service.

2.  In June 2004, the veteran, in writing, withdrew all 
issues before the VA with the exception of the claim of 
entitlement to an earlier effective date prior to May 27, 
1999, for service-connection for hypertensive heart disease 
(which will be the subject of a separate decision) and with 
regard to the claim of service connection for Peyronie's 
disease.

3.  The veteran, during sworn testimony at an August 2004 
Travel Board hearing, informed the VA that he has withdrawn 
his appeal for the issues of entitlement to service 
connection for BPH; for sensory polyneuropathy, to include as 
secondary to service-connected disability of the cervical 
spine; for nicotine dependence; for a chronic respiratory 
disorder to include chronic obstructive disease with 
bronchitis; and for a low back disorder, manifested by 
degenerative disc disease and sciatica, to include as 
secondary to a cervical spine disability. 

4.  The veteran, during sworn testimony at an August 2004 
Travel Board hearing, informed the VA that he has withdrawn 
his appeal for the issue of entitlement to special monthly 
compensation based on the loss of use of a creative organ.

5.  The veteran, during sworn testimony at an August 2004 
Travel Board hearing, informed the VA that he has withdrawn 
his appeal for entitlement to an increased rating for 
hypertension, currently evaluated as 10 percent disabling; 
for chondromalacia of the left knee, currently evaluated as 
10 percent disabling; for chondromalacia of the right knee, 
currently evaluated as 10 percent disabling; and for an 
increased (compensable) rating for anemia.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for Peyronie's disease 
is not established. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for BPH; for sensory 
polyneuropathy, to include as secondary to service-connected 
disability of the cervical spine; for nicotine dependence; 
for a chronic respiratory disorder to include chronic 
obstructive disease with bronchitis; and for a low back 
disorder, manifested by degenerative disc disease and 
sciatica, to include as secondary to a cervical spine 
disability, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

3.  The criteria for withdrawal of the substantive appeal for 
entitlement to special monthly compensation based on the loss 
of use of a creative organ are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

4.  The criteria for withdrawal of the substantive appeal for 
entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling; for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling; for chondromalacia of the right knee, 
currently evaluated as 10 percent disabling; and for an 
increased (compensable) rating for anemia, are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in April 2001 and 
May 2004 of what information and evidence was needed to 
substantiate his claim for Peyronie's disease.  As explained 
below, the veteran has withdrawn his appeals regarding the 
remaining issues listed on the title page of this action.  
The letters also advised him of the information and evidence 
that should be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letters that were provided 
to the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letters were 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  As will 
be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims that he developed Peyronie's disease as a 
result of service.  After reviewing the evidence, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim.

The service medical records are negative for findings of 
Peyronie's disease. Although the records show that in 
February 1975, the veteran was treated for a blood filled, 
thick walled vein that was consistent with a spermatic vein, 
there was no diagnosis of Peyronie's disease.  There is no 
subsequent documentation in the service medical records of 
complaints or treatment for Peyronie's disease.  The service 
medical records are negative for complaints or findings of 
Peyronie's disease and only provide evidence against this 
claim as it fails to indicate Peyronie's disease began during 
service. 

The Board has reviewed post-service medical evidence of 
record.  The post-service medical evidence reveals that the 
veteran was diagnosed with Peyronie's disease in 1996, 
several years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Private records show that he underwent surgery at that time 
to remedy it.  The private medical records show no finding or 
opinion that the Peyronie's disease was related to an 
incident or injury during service. 

Although VA medical records document complaints and treatment 
for Peyronie's disease since 1996, they are negative for 
findings of a link between this condition and any incident or 
injury during service.  This fact only provides negative 
against the veteran's claim.

The Board acknowledges the testimony of the veteran at the 
hearing before the Board in October 1999 and June 2004.  
While he may feel that the Peyronie's disease was caused 
during service, he is not qualified as a medical professional 
who is trained to make such a medical diagnosis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

After reviewing the evidence, the Board finds that the 
veteran's Peyronie's disease was not caused during his time 
in service.  The veteran has not provided medical evidence 
that shows findings of a link between an injury or incident 
during service and his current Peyronie's disease.  The 
service and post-service medical records only provide 
evidence that does not support this claim and provides 
significant negative evidence against this claim.   

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
Peyronie's disease due to service.  Given that the 
preponderance of the evidence is against the veteran's claim, 
the Board need not consider the doctrine of reasonable doubt.  
See 38 U.S.C.A.  § 5107(b).  Accordingly, the appeal is 
denied.

III. Withdrawn Issues

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. §§ 20.202, 20.204 (2004).

In June 2004, the veteran, in writing, withdrew all issues 
before the VA with the exception of the claim of entitlement 
to an earlier effective date prior to May 27, 1999, for 
service-connection for hypertensive heart disease (which will 
be the subject of a separate decision) and with regard to the 
claim of service connection for Peyronie's disease.

During the August 2004 Travel Board hearing, the veteran 
withdrew his appeal for many of his claims.  

The withdrawn issues include: 

?	Entitlement to service connection for BPH; for sensory 
polyneuropathy, to include as secondary to service-
connected disability of the cervical spine; for nicotine 
dependence; for a chronic respiratory disorder to 
include chronic obstructive disease with bronchitis; and 
for a low back disorder, manifested by degenerative disc 
disease and sciatica, to include as secondary to a 
cervical spine disability;  

?	Entitlement to special monthly compensation based on the 
loss of use of a creative organ;

?	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling; for 
chondromalacia of the left knee, currently evaluated as 
10 percent disabling; for chondromalacia of the right 
knee, currently evaluated as 10 percent disabling; and 
for an increased (compensable) rating for anemia.

The transcript of the hearing is of record.  This evidence 
constitutes effective written withdrawal of the substantive 
appeal with regard to these issues.  38 C.F.R. § 20.204.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues.  The appeal for these issues is 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


ORDER

Service connection for Peyronie's disease is denied.

Service connection for benign prostatic hypertrophy (BPH); 
for sensory polyneuropathy, to include as secondary to 
service-connected disability of the cervical spine; for 
nicotine dependence; for a chronic respiratory disorder to 
include chronic obstructive disease with bronchitis; and for 
a low back disorder, manifested by degenerative disc disease 
and sciatica, to include as secondary to a cervical spine 
disability; is dismissed. 

Entitlement to special monthly compensation based on the loss 
of use of a creative organ is dismissed.

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling; for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling; for chondromalacia of the right knee, 
currently evaluated as 10 percent disabling; and for an 
increased (compensable) rating for anemia, is dismissed.


________________________________	        
______________________________             MARK W. 
GREENSTREET                            MARJORIE A. AUER             
               Veterans Law Judge,                                       
Veterans Law Judge,
          Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, 
                                            Board of 
Veterans' Appeals


 Department of Veterans Affairs


